In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-626 CV

____________________


IN RE AKROTEX WAREHOUSE, INC.




Original Proceeding



MEMORANDUM OPINION
 Relator Akrotex Warehouse, Inc. filed a petition for writ of mandamus in this Court. 
See Tex. R. App. P. 52.  We stayed proceedings in the trial court.  On April 25, 2008, relator
notified the Court that the parties have compromised and settled their differences and that
the relator no longer requests mandamus relief.  Accordingly, we vacate our stay order
previously entered in this cause  and dismiss this original proceeding without reference to the
merits.
	PETITION DISMISSED.

									PER CURIAM

Opinion Delivered May 8, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.